           Case 2:18-cv-01593-GMN-NJK Document 63 Filed 08/20/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     SHANNON CARTER,                                 )
 4                                                   )
                          Plaintiff,                 )        Case No.: 2:18-cv-01593-GMN-NJK
 5
           vs.                                       )
 6                                                   )                     ORDER
     DR. BRYAN, et al.,                              )
 7                                                   )
                          Defendants.                )
 8
                                                     )
 9          Pending before the Court are Plaintiff Shannon Carter’s (“Plaintiff’s”) Motion for
10   Temporary Restraining Order (“TRO”), (ECF No. 51), and Motion for Preliminary Injunction,
11   (ECF No. 52). Defendants Gregory Bryan, M.D., (former) Director James Dzurenda, Sergeant
12   Kelly Quinn, and Correctional Officer Jonathan Weber (collectively, “Defendants”) filed a
13   Response, (ECF No. 60), and Plaintiff filed a Reply, (ECF No. 62).
14          On August 23, 2018, Plaintiff filed his Application for Leave to Proceed in forma
15   pauperis and his Complaint. (See App., ECF No. 1). The Court issued its Screening Order on
16   October 30, 2019, allowing Plaintiff’s deliberate indifference claim to proceed against
17   Defendants Bryan, Quinn, and Weber, and his race discrimination claim to proceed against
18   Dzurenda. (See Screening Order, ECF No. 5). Plaintiff’s Complaint predicated its deliberate
19   indifference claim upon Defendants’ failure to timely provide Plaintiff with his high blood
20   pressure medication, which allegedly caused Plaintiff to suffer a stroke. (Id. 3:17–5:22).
21   Defendants Bryan, Quinn, and Weber are Nevada Department of Corrections employees who
22   worked at High Desert State Prison during the time that the facts described in the Complaint
23   allegedly occurred, and Dzurenda was the NDOC director at the time. (Id. 3:11–16). During
24   the pendency of this case, Plaintiff was transferred to Ely State Prison. (Notice of Change of
25   Address, ECF No. 42); (Defs.’ Resp. Mot. TRO 3:20, ECF No. 60).


                                                Page 1 of 2
            Case 2:18-cv-01593-GMN-NJK Document 63 Filed 08/20/21 Page 2 of 2




 1           Although Defendants neither timely responded to Plaintiff’s Motion for TRO nor filed
 2   an appropriate Motion for Extension of Time, the Court cannot grant Plaintiff’s Motion because
 3   there are no parties in the action who could provide the relief Plaintiff seeks. Plaintiff’s
 4   Complaint seeks relief against High Desert State Prison staff and the former NDOC Director.
 5   However, Plaintiff is now incarcerated at Ely State Prison and his motion seeks to remedy
 6   allegedly deficient medical treatment received at Ely State Prison. Because no Ely State Prison
 7   staff, or those responsible for the staff, were named in this action, Plaintiff would need to
 8   amend his Complaint to name Ely State Prison staff and properly join and serve those
 9   individuals, or initiate a new case against those individuals, in order to attain the relief he
10   requests. See Fed. Rs. Civ. P. 4, 8.1
11           Accordingly,
12           IT IS HEREBY ORDERED that the Motion for Temporary Restraining Order, (ECF
13   No. 51), is DENIED.
14           IT IS FURTHER ORDERED that the Motion for Preliminary Injunction, (ECF No.
15   52), is DENIED.
16           IT IS FURTHER ORDERED that the Motion for Stay Until the Court Addresses the
17   Motions for TRO and Preliminary Injunction, (ECF No. 54), is DENIED as moot.
18            Dated this ___
                         20 day of August, 2021.

19

20

21
                                                           ___________________________________
22
                                                           Gloria M. Navarro, District Judge
                                                           UNITED STATES DISTRICT COURT
23

     1
24     The Court likewise is not convinced that it has jurisdiction over Plaintiffs’ claims even if he were to amend his
     Complaint because Plaintiff may not have exhausted his administrative remedies with respect to the requested
25   relief. However, Defendants have not provided evidence of the relief Plaintiff has sought through the
     administrative process, and Defendants bear the burden to prove failure to exhaust. See Brown v. Valoff, 422
     F.3d 926, 936 (9th Cir. 2005).

                                                        Page 2 of 2
